Case 5:18-po-00093-JLT Document 7 Filed 11/26/19 Page 1 of 6
Case 5:18-po-00093-JLT Document 7 Filed 11/26/19 Page 2 of 6
Case 5:18-po-00093-JLT Document 7 Filed 11/26/19 Page 3 of 6
Case 5:18-po-00093-JLT Document 7 Filed 11/26/19 Page 4 of 6
Case 5:18-po-00093-JLT Document 7 Filed 11/26/19 Page 5 of 6
Case 5:18-po-00093-JLT Document 7 Filed 11/26/19 Page 6 of 6




                                   ORDER
      Diversion is not available for the relevant violation of the Code of Federal
Regulations. U.S. v. Cervantes, 2008 W.L. 2693185 (E.D.CA. July 1, 2008). Thus, the
plea agreement is DENIED.
IT IS SO ORDERED.
Dated: December 2, 2019
                                                    JENNIFER L. THURSTON
                                                    U.S. MAGISTRATE JUDGE
